Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                  November 30, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
                                                                  nn       RECEIVED IN
Capitol Station                                                   COURT OF CRIMINAL APPEALS
Austin, TX 78711
                                                                           PFC 0? 2015
        Re:   Steven Michael Backstrom
              v. Texas                                              *b®Ucosta, Clerk
              No. 15-7157
              (Your No. WR-76,283-06)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
November 18, 2015 and placed on the docket November 30, 2015 as No. 15-7157.




                                         Sincerely,

                                         Scott S. Harris, Clerk




                                        /Case Analyst